Case 1:21-cv-02691-KAM-VMS Document 1 Filed 05/13/21 Page 1 of 13 PageID #: 1




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

MAGNET RX LLC, a New York limited                 )
liability company, d/b/a DRUG RITE                )
PHARMACY, individually and as the                 )
representative of a class of similarly-situated   )
persons,                                          )
                                                  )    Civil Action No.:
                       Plaintiff,                 )
                                                  )    CLASS ACTION
                v.                                )
                                                  )
ASHGROVE MARKETING AGENCY,                        )
LLC, a Michigan limited liability company,        )
                                                  )
                       Defendant.                 )

                                CLASS ACTION COMPLAINT

       Plaintiff, MAGNET RX LLC d/b/a DRUG RITE PHARMACY (“Plaintiff”), brings this

action on behalf of itself and all others similarly situated, through its attorneys, and except as to

those allegations pertaining to Plaintiff or its attorneys, which allegations are based upon

personal knowledge, alleges the following upon information and belief against Defendant,

ASHGROVE MARKETING AGENCY, LLC (“Defendant”):

                                    PRELIMINARY STATEMENT

       1.       This case challenges Defendant’s practice of sending unsolicited advertisements

by facsimile.

       2.       The federal Telephone Consumer Protection Act of 1991, as amended by the Junk

Fax Prevention Act of 2005, 47 U.S.C. § 227 (collectively, “TCPA” or the “Act”), and the

regulations promulgated under the Act, prohibit a person or entity from sending fax

advertisements without the recipient’s “prior express invitation or permission.” The TCPA

provides a private right of action and provides minimum statutory damages of $500 per

violation.
Case 1:21-cv-02691-KAM-VMS Document 1 Filed 05/13/21 Page 2 of 13 PageID #: 2




       3.      On or about April 14, 2021 and May 11, 2021, Defendant sent Plaintiff two

unsolicited fax advertisements in violation of the TCPA (the “Faxes”), true and correct copies of

which are attached hereto as Exhibit A and Exhibit B respectively, and made a part hereof.

       4.      Upon information and belief, Defendant sent the Faxes and other facsimile

transmissions of unsolicited advertisements to Plaintiff and the Class in violation of the TCPA.

       5.      The Faxes describe the commercial availability or quality of Defendant’s

property, goods, or services, namely, Defendant’s custom calendars (Exhibits A and B).

       6.      Plaintiff alleges on information and belief that Defendant has sent, and continues

to send, unsolicited advertisements via facsimile transmission in violation of the TCPA,

including but not limited to the advertisements sent to Plaintiff.

       7.      Unsolicited faxes damage their recipients. A junk fax recipient loses the use of its

fax machine, paper, and ink toner. An unsolicited fax wastes the recipient’s valuable time that

would have been spent on something else. A junk fax intrudes into the recipient’s seclusion and

violates the recipient’s right to privacy. Unsolicited faxes occupy fax lines, prevent fax machines

from receiving authorized faxes, prevent their use for authorized outgoing faxes, cause undue

wear and tear on the recipients’ fax machines, and require additional labor to attempt to discern

the source and purpose of the unsolicited message.

       8.      On behalf of itself and all others similarly situated, Plaintiff brings this case as a

class action asserting claims against Defendant under the TCPA. Plaintiff seeks to certify a class

which were sent the Faxes and other unsolicited fax advertisements that were sent without prior

express invitation or permission and without compliant opt-out language (to the extent the

affirmative defense of “established business relationship” is alleged). Plaintiff seeks statutory

damages for each violation of the TCPA and injunctive relief.




                                                  2
Case 1:21-cv-02691-KAM-VMS Document 1 Filed 05/13/21 Page 3 of 13 PageID #: 3




         9.     Plaintiff is informed and believes, and upon such information and belief avers,

that this action is based upon a common nucleus of operative facts because the facsimile

transmissions at issue were and are being done in the same or similar manner. This action is

based on the same legal theory, namely liability under the TCPA. This action seeks relief

expressly authorized by the TCPA: (i) injunctive relief enjoining Defendant, its employees,

agents, representatives, contractors, affiliates, and all persons and entities acting in concert with

them, from sending unsolicited advertisements in violation of the TCPA; and (ii) an award of

statutory damages in the minimum amount of $500 for each violation of the TCPA, and to have

such damages trebled, as provided by § 227(b)(3) of the Act in the event the Court determines

any TCPA violations were willful or knowing.

                                 JURISDICTION AND VENUE

         10.    This Court has subject matter jurisdiction under 28 U.S.C. § 1331 and 47

U.S.C. § 227.

         11.    This Court has personal jurisdiction over Defendant because Defendant transact

business within this judicial district, have made contacts within this judicial district, and/or have

committed tortious acts within this judicial district.

                                             PARTIES

         12.    Plaintiff MAGNET RX LLC is a New York limited liability company that does

business as Drug Rite Pharmacy with its principal place of business in East Elmhurst, New

York..

         13.    On information and belief, Defendant ASHGROVE MARKETING AGENCY,

LLC (“Ashgrove Marketing”) is a Michigan limited liability company. “Ashgrove Marketing is

one of the LARGEST calendar marketing agencies in the USA. We specialize in strategic

campaign planning. With our help, the humble calendar becomes the centerpiece of a campaign

                                                  3
Case 1:21-cv-02691-KAM-VMS Document 1 Filed 05/13/21 Page 4 of 13 PageID #: 4




built to satisfy the marketing needs of your business. We cater to your needs and can work the

program from concept development to design, copy writing, sales, promotion, imprinting, billing

and more.” (www.ashgrovemarketing.com/services/calendars/, last visited 5/03/21.)

                                             FACTS

       14.     On or about April 14, 2021 and May 11, 2021, Defendant sent the Faxes to

Plaintiff using a telephone facsimile machine, computer, or other device. (Exhibits A and B).

       15.     The April 14, 2021 Fax states, in part:

                         “MAKE YOUR PHARMACY STAND OUT”

“Customers perceive calendars as a gift, but the real value of the imprinted calendar is its unique
opportunity for a full year of advertising on the walls of customers’ homes. 98% of all homes
have at least one calendar…shouldn’t it be from your pharmacy?”

The Fax highlights “best sellers” and provides telephone, fax and email contact information.

The second page of the Fax is the “2022 CALENDAR ORDER FORM.”

(Exhibit A).

       16.     The May 11, 2021 Fax states in part:

                                 2022 CALENDAR PROGRAM
                                 ORDER TODAY AND SAVE!
                                       FREE SHIPPING
                                 ON ALL ORDERS ENDS 7/23!

The Fax highlights sample calendars and then provides telephone, fax and email contact

information “to order today!” The second page of the Fax is the “2022 CALENDAR ORDER

FORM” which appears to be identical to page 2 of the April 14, 2021 Fax.

       17.     Defendant created or made the Faxes, or directed a third party to do so, and the

Faxes were sent by or on behalf of Defendant with Defendant’s knowledge and authorization.

       18.     Plaintiff did not give Defendant “prior express invitation or permission” to send

the Faxes.


                                                 4
Case 1:21-cv-02691-KAM-VMS Document 1 Filed 05/13/21 Page 5 of 13 PageID #: 5




       19.      On information and belief, Defendant faxed the same and other unsolicited

facsimiles advertisements without first receiving the recipients’ prior express invitation or

permission, and without the required opt-out language, see 47 U.S.C. § 227(b)(1)(C) and 47

C.F.R. § 64.1200(a)(4), thereby precluding the affirmative defense of established business

relationship.

       20.      There is no reasonable means for Plaintiff (or any other class member) to avoid

receiving unauthorized fax advertisements. Fax machines are left on and ready to receive the

urgent communications their owners desire to receive.

       21.      The Faxes do not display a proper opt-out notice as required by 47 U.S.C.

§ 227(b)(1)(C) and 47 C.F.R. § 64.1200(a)(4).

                                 CLASS ACTION ALLEGATIONS

       22.      In accordance with Fed. R. Civ. P. 23(b)(3), Plaintiff brings this class action

pursuant to the TCPA, on behalf of the following class:

       All persons who (1) on or after four years prior to the filing of this action, (2)
       were sent telephone facsimile messages of material advertising the commercial
       availability or quality of any property, goods, or services by or on behalf of
       Defendant, (3) from whom Defendant did not obtain “prior express invitation
       or permission” to send fax advertisements, or (4) with whom Defendant did not
       have an established business relationship, or (5) where the Faxes advertisement
       did not include an opt-out notice compliant with 47 C.F.R. § 64.1200(a)(4).

Excluded from the Class are Defendant, its employees and agents, and members of the Judiciary.

Plaintiff seeks to certify a class which includes, but is not limited to, the Faxes advertisement

sent to Plaintiff. Plaintiff reserves the right to amend the class definition upon completion of

class certification discovery.

       23.      Class Size (Fed. R. Civ. P. 23(a)(1)): Plaintiff is informed and believes, and upon

such information and belief avers, that the number of persons and entities of the Plaintiff Class is




                                                 5
Case 1:21-cv-02691-KAM-VMS Document 1 Filed 05/13/21 Page 6 of 13 PageID #: 6




numerous and joinder of all members is impracticable. Plaintiff is informed and believes, and

upon such information and belief avers, that the number of class members is at least forty.

       24.       Commonality (Fed. R. Civ. P. 23(a)(2)): Common questions of law and fact

apply to the claims of all class members. Common material questions of fact and law include, but

are not limited to, the following:

                 (a)    Whether the Faxes and other faxes sent during the class period constitute

       advertisements under the TCPA and its implementing regulations;

                 (b)    Whether each Defendant meets the definition of “sender” for direct TCPA

       liability, meaning a “person or entity on whose behalf a facsimile unsolicited

       advertisement is sent or whose goods or services are advertised or promoted in the

       unsolicited advertisement,” 47 C.F.R. § 64.1200(f)(10);

                 (c)    Whether Defendant had prior express invitation or permission to send

       Plaintiff and the class fax advertisements;

                 (d)    Whether the Faxes contains an “opt-out notice” that complies with the

       requirements of § (b)(1)(C)(iii) of the Act, and the regulations promulgated thereunder,

       and the effect of the failure to comply with such requirements;

                 (e)    Whether Defendant should be enjoined from faxing advertisements in the

       future;

                 (f)    Whether Plaintiff and the other members of the class are entitled to

       statutory damages; and

                 (g)    Whether the Court should award treble damages.

       25.       Typicality (Fed. R. Civ. P. 23(a)(3)): Plaintiff's claims are typical of the claims of

all class members. Plaintiff received the same or similar faxes as the Faxes sent by or on behalf

of Defendant advertising the commercial availability or quality of Defendant’s property, goods,

                                                   6
Case 1:21-cv-02691-KAM-VMS Document 1 Filed 05/13/21 Page 7 of 13 PageID #: 7




or services during the Class Period. Plaintiff is making the same claims and seeking the same

relief for itself and all class members based upon the same federal statute. Defendant has acted

in the same or in a similar manner with respect to Plaintiff and all the class members by sending

Plaintiff and each member of the class the same or similar faxes or faxes which did not contain

the proper opt-out language or were sent without prior express invitation or permission.

       26.     Fair and Adequate Representation (Fed. R. Civ. P. 23(a)(4)): Plaintiff will fairly

and adequately represent and protect the interests of the class. Plaintiff is interested in this

matter, has no conflicts, and has retained experienced class counsel to represent the class.

       27.     Predominance and Superiority (Fed. R. Civ. P. 23(b)(3)): Common questions of

law and fact predominate over any questions affecting only individual members, and a class

action is superior to other methods for the fair and efficient adjudication of the controversy

because:

               (a)     Proof of the claims of Plaintiff will also prove the claims of the class

       without the need for separate or individualized proceedings;

               (b)     Evidence regarding defenses or any exceptions to liability that Defendant

       may assert and attempt to prove will come from Defendant’s records and will not require

       individualized or separate inquiries or proceedings;

               (c)     Defendant has acted and are continuing to act pursuant to common

       policies or practices in the same or similar manner with respect to all class members;

               (d)     The amount likely to be recovered by individual class members does not

       support individual litigation. A class action will permit a large number of relatively small

       claims involving virtually identical facts and legal issues to be resolved efficiently in one

       proceeding based upon common proofs; and

               (e)     This case is inherently manageable as a class action in that:

                                                   7
Case 1:21-cv-02691-KAM-VMS Document 1 Filed 05/13/21 Page 8 of 13 PageID #: 8




                         (i)     Defendant identified persons to receive the Faxes transmissions

               and it is believed that Defendant’s and/or Defendant’s agents’ computers and

               business records will enable Plaintiff to readily identify class members and

               establish liability and damages;

                         (ii)    Liability and damages can be established for Plaintiff and the class

               with the same common proofs;

                         (iii)   Statutory damages are provided for in the statute and are the same

               for all class members and can be calculated in the same or a similar manner;

                         (iv)    A class action will result in an orderly and expeditious

               administration of claims and it will foster economics of time, effort, and expense;

                         (v)     A class action will contribute to uniformity of decisions

               concerning Defendant’s practices; and

                         (vi)    As a practical matter, the claims of the class are likely to go

               unaddressed absent class certification.

              Claim for Relief for Violation of the TCPA, 47 U.S.C. § 227 et seq.

       28.     The TCPA makes it unlawful for any person to “use any telephone facsimile

machine, computer or other device to send, to a telephone facsimile machine, an unsolicited

advertisement . . . .” 47 U.S.C. § 227(b)(1)(C).

       29.     The TCPA defines “unsolicited advertisement” as “any material advertising the

commercial availability or quality of any property, goods, or services which is transmitted to any

person without that person's prior express invitation or permission, in writing or otherwise.”

47 U.S.C. § 227(a)(5).

       30.     Opt-Out Notice Requirements. The TCPA strengthened the prohibitions against

the sending of unsolicited advertisements by requiring, in § (b)(1)(C)(iii) of the Act, that senders

                                                   8
Case 1:21-cv-02691-KAM-VMS Document 1 Filed 05/13/21 Page 9 of 13 PageID #: 9




of faxed advertisements place a clear and conspicuous notice on the first page of the transmission

that contains the following among other things (hereinafter collectively the “Opt-Out Notice

Requirements”):

               (1)    A statement that the recipient is legally entitled to opt-out of receiving

       future faxed advertisements – knowing that he or she has the legal right to request an opt-

       out gives impetus for recipients to make such a request, if desired;

               (2)    A statement that the sender must honor a recipient’s opt-out request within

       30 days and the sender’s failure to do so is unlawful – thereby encouraging recipients to

       opt-out, if they did not want future faxes, by advising them that their opt-out requests will

       have legal “teeth”;

               (3)    A statement advising the recipient that he or she may opt-out with respect

       to all of his or her facsimile telephone numbers and not just the ones that receive a faxed

       advertisement from the sender – thereby instructing a recipient on how to make a valid

       opt-out request for all of his or her fax machines;

               (4)    The opt-out language must be conspicuous.

       The requirement of (1) above is incorporated from § (b)(D)(ii) of the Act. The

requirement of (2) above is incorporated from § (b)(D)(ii) of the Act and the rules and

regulations of the Federal Communications Commission (the “FCC”) in ¶ 31 of its 2006 Report

and Order, 21 F.C.C.R. 3787, 2006 WL 901720, which rules and regulations took effect on

August 1, 2006). The requirements of (3) above are contained in § (b)(2)(E) of the Act and

incorporated into the Opt-Out Notice Requirements via § (b)(2)(D)(ii). Compliance with the Opt-

Out Notice Requirements is neither difficult nor costly. The Opt-Out Notice Requirements are

important consumer protections bestowed by Congress upon the owners of the telephone lines

and fax machines giving them the right, and means, to stop unwanted faxed advertisements.

                                                 9
Case 1:21-cv-02691-KAM-VMS Document 1 Filed 05/13/21 Page 10 of 13 PageID #: 10




        31.     2006 FCC Report and Order. The TCPA, in § (b)(2) of the Act, directed the

 FCC to implement regulations regarding the TCPA, including the TCPA’s Opt-Out Notice

 Requirements, and the FCC did so in its 2006 Report and Order, which in addition provides

 among other things:

                A.     The definition of, and the requirements for, an established business

        relationship for purposes of the first of the three prongs of an exemption to liability under

        § (b)(1)(C)(i) of the Act and provides that the lack of an “established business

        relationship” precludes the ability to invoke the exemption contained in § (b)(1)(C) of the

        Act (See 2006 Report and Order ¶¶ 8-12 and 17-20);

                B.     The required means by which a recipient’s facsimile telephone number

        must be obtained for purposes of the second of the three prongs of the exemption under §

        (b)(1)(C)(ii) of the Act and provides that the failure to comply with these requirements

        precludes the ability to invoke the exemption contained in § (b)(1)(C) of the Act (See

        2006 Report and Order ¶¶ 13-16);

                C.     The things that must be done in order to comply with the Opt-Out Notice

        Requirements for the purposes of the third of the three prongs of the exemption under §

        (b)(1)(C)(iii) of the Act and provides that the failure to comply with these requirements

        precludes the ability to invoke the exemption contained in § (b)(1)(C) of the Act (See

        2006 Report and Order ¶¶ 24-34);

        32.     The Faxes. Defendant sent the Faxes on or about April 14, 2021 and May 11,

 2021, via facsimile transmission from telephone facsimile machines, computers, or other devices

 to the telephone lines and facsimile machines of Plaintiff and members of the Plaintiff Class. The

 Faxes constitute advertisements under the Act and the regulations implementing the Act.

 Defendant failed to comply with the Opt-Out Requirements in connection with the Faxes. The

                                                 10
Case 1:21-cv-02691-KAM-VMS Document 1 Filed 05/13/21 Page 11 of 13 PageID #: 11




 Faxes were transmitted to persons or entities without their prior express invitation or permission

 and Defendant is precluded from asserting that Defendant had an established business

 relationship with Plaintiff and other members of the class, because of the failure to comply with

 the Opt-Out Notice Requirements. By virtue thereof, Defendant violated the TCPA and the

 regulations promulgated thereunder by sending the Faxes via facsimile transmission to Plaintiff

 and members of the Class. Plaintiff seeks to certify a class which includes the Faxes and all

 others sent during the four years prior to the filing of this case through the present.

        33.     Defendant’s Other Violations. Plaintiff is informed and believes, and upon such

 information and belief avers, that during the period preceding four years of the filing of this

 Complaint and repeatedly thereafter, Defendant has sent via facsimile transmission from

 telephone facsimile machines, computers, or other devices to telephone facsimile machines of

 members of the Plaintiff Class other faxes that constitute advertisements under the TCPA and its

 implementing regulations that were transmitted to persons or entities without their prior express

 invitation or permission and without compliant opt-out notice. By virtue thereof, Defendant

 violated the TCPA and the regulations promulgated thereunder.

        34.     The TCPA provides a private right of action to bring this action on behalf of

 Plaintiff and the Class to redress Defendant’s violations of the Act, and provides for statutory

 damages. 47 U.S.C. § 227(b)(3). The Act also provides that injunctive relief is appropriate. Id.

        35.     The TCPA is a strict liability statute, so Defendant is liable to Plaintiff and the

 other class members even if their actions were only negligent.

        36.     Defendant knew or should have known that (a) Plaintiff and the other class

 members had not given prior express invitation or permission for Defendant or anybody else to

 send faxes advertising the commercial availability or quality of Defendant’s property, goods, or

 services, namely its custom calendars; (b) Plaintiff and the other class members did not have an

                                                   11
Case 1:21-cv-02691-KAM-VMS Document 1 Filed 05/13/21 Page 12 of 13 PageID #: 12




 established business relationship; (c) Defendant transmitted advertisements; (d) the Faxes do not

 contain the required Opt-Out Notice, thereby precluding the affirmative defense of established

 business relationship; and (e) Defendant’s transmission of fax advertisements without prior

 express invitation or permission was unlawful.

        37.     Defendant’s actions injured Plaintiff and the other class members. Receiving

 Defendant’s junk faxes caused Plaintiff and the other recipients to lose paper and toner

 consumed in the printing of Defendant’s faxes. Moreover, Defendant’s faxes used Plaintiff's and

 the other class members’ telephone lines and fax machines. Defendant’s faxes cost Plaintiff and

 the other class members time, as Plaintiff and the other class members and their employees

 wasted their time receiving, reviewing, and routing Defendant’s unauthorized faxes. That time

 otherwise would have been spent on Plaintiff's and the other class members’ business or personal

 activities. Defendant’s faxes intruded into Plaintiff’s and other class members’ seclusion and

 violated their right to privacy, including their interests in being left alone. Finally, the injury and

 property damage sustained by Plaintiff and the other class members from the sending of

 Defendant’s advertisements occurred outside of Defendant’s premises.

        WHEREFORE, Plaintiff, MAGNET RX LLC d/b/a DRUG RITE PHARMACY,

 individually and on behalf of all others similarly situated, demands judgment in its favor and

 against Defendant, ASHGROVE MARKETING AGENCY, LLC, as follows:

        A.      That the Court adjudge and decree that the present case may be properly

 maintained as a class action, appoint Plaintiff as the representative of the class, and appoint

 Plaintiff’s counsel as counsel for the class;

        B.      That the Court award actual monetary loss from such violations or the sum of five

 hundred dollars ($500.00) for each violation, whichever is greater, and that the Court award

 treble damages of $1,500.00 if the violations are deemed “willful or knowing”;

                                                   12
Case 1:21-cv-02691-KAM-VMS Document 1 Filed 05/13/21 Page 13 of 13 PageID #: 13




        C.     That Court enjoin Defendant from additional violations; and

        D.     That the Court award pre-judgment interest, costs, and such further relief as the

 Court may deem just and proper.

                                            Respectfully submitted,

                                            MAGNET RX PHARMACY LLC d/b/a DRUG
                                            RITE PHARMACY, individually, and as the
                                            representative of a class of similarly-situated
                                            persons

                                     By:    /s/ Jonathan Shalom
                                            Jonathan Shalom
                                            SHALOM LAW, PLLC
                                            105-13 Metropolitan Avenue
                                            Forest Hills, New York 11375
                                            Tel: 718-971-9474
                                            Jonathan@Shalomlawny.com

                                            Ryan M. Kelly (pro hac vice to be submitted)
                                            ANDERSON + WANCA
                                            3701 Algonquin Road, Suite 500
                                            Rolling Meadows, IL 60008
                                            Tel: 847/368-1500
                                            Fax: 847/368-1501
                                            rkelly@andersonwanca.com




                                              13
